[Cite as State v. Jensen, 2020-Ohio-1411.]


                                        COURT OF APPEALS
                                      MORGAN COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                 :       Hon. John W. Wise, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
ANDREW JENSEN                                :       Case No. 19 AP 0004
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Morgan County
                                                     Court of Common Pleas, Case No.
                                                     18-CR-0017


JUDGMENT:                                            Affirmed


DATE OF JUDGMENT:                                    April 9, 2020

APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

DAVE YOST                                            WILLIAM L. BURTON
Ohio Attorney General                                DONALD W. BURTON
By: LINDA MAJESKA POWERS                             119 Maple Street
615 W. Superior Ave., 11th Fl.                       Marietta, Ohio 45750
Cleveland, Ohio 44113

JANNA C. WOODBURN
Assistant Prosecuting Attorney
19 East Main Street
McConnelsville, Ohio 43756-1125

MARK HOWDYSHELL
Prosecuting Attorney
19 East Main Street
McConnelsville, Ohio 43756-1125
Morgan County, Case No. 19 CA 0004                                                     2


Baldwin, J.

        {¶1}   Andrew Jensen appeals the sentence imposed by the Morgan County Court

of Common Pleas claiming the trial court lacked subject matter jurisdiction to impose the

sentence and that the trial court erred by not ruling that witness Gary Foster was not

competent to testify, violating his right to prepare a defense. Appellee is the State of

Ohio.

                        STATEMENT OF FACTS AND THE CASE

        {¶2}   After exchanging several pleadings disputing various legal issues and an

attempt to solicit the aide of the Supreme Court of Ohio, Andrew Jensen changed his plea

to guilty and admitted the facts alleged in the indictment. He was sentenced to eight and

one half years in prison, ordered to pay restitution and to pay the costs of prosecution, all

of which were part of a negotiated plea. He now contends that the trial court erred in

sentencing him as it did not have jurisdiction to do so, and that it erred by failing to find a

potential witness not competent to testify, violating his constitutional right to prepare his

defense.

        {¶3}   On May 11, 2018, the Morgan County Grand Jury issued a twenty-nine

count indictment against Jensen, asserting various fraudulent and theft offenses. The

indictment’s introductory paragraph stated that Jensen committed the offenses "while in

Morgan County, Ohio, or another county whereby venue is properly placed in Morgan

County, Ohio.” Each count of the indictment referenced the pertinent Revised Code

section allegedly violated and the relevant language of the statute, the alleged date of the

offense and a reference to the general allegation that the offense took place in Morgan

County.
Morgan County, Case No. 19 CA 0004                                                 3


      {¶4}   Jensen was arrested in Clark County, Nevada, extradited to Ohio and held

on a $500,000.00 bond. He requested that his bond be reduced, and the trial court denied

the request. (Journal Entry, July 27, 2018, Docket # 8). Jensen filed a motion to dismiss

all counts contending that the court did not have jurisdiction to proceed. (Motion to

Dismiss and Request for Hearing, October 11, 2018, Docket # 16). Jensen filed a Motion

requesting disclosure of the grand jury proceedings, alleging that the prosecutor

misstated the law regarding jurisdiction when addressing the grand jury and that the

indictments were without probable cause or a basis in law. (Motion for the Grand Jury

Record, December 19, 2018, Docket #26). The trial judge recused himself on December

20, 2018 without ruling on the motions and requested that the Supreme Court of Ohio

appoint a new judge. (Journal Entry: Order of Recusal, December 20, 2018, Docket # 27).

Judge Michael Ward was appointed to hear the case with an effective date of December

24, 2018. (Certificate of Assignment, January 7, 2019, Docket # 32).

      {¶5}   Appellee opposed Jensen's motions and a motion hearing was scheduled

for January 29, 2019. The trial court conducted a pretrial on January 15, 2019 and heard

oral argument on the motion for the grand jury record and the motion to dismiss, with the

latter argument limited to whether Jensen was entitled to an evidentiary hearing on

January 29, 2019.     The trial court granted Jensen leave to file a post hearing

memorandum regarding the request for grand jury transcript, and the appellee was

permitted to respond. Both parties submitted pleadings in support of their position on

disclosure of the grand jury proceedings.

      {¶6}   The trial court denied the motion to dismiss and the motion for disclosure of

the grand jury proceedings. The trial court found the motion to disclose the grand jury
Morgan County, Case No. 19 CA 0004                                                     4


proceedings premature, and noted that it may be renewed at trial but that the precedent

did not support disclosure for the purposes intended by Jensen. (Entry Denying Motion

for Grand Jury Transcript, February 11, 2019, p. 2, Docket # 45). The trial court also

found the motion to dismiss premature and that the court was limited to "determining

whether the language in the charging document alleges an offense." (Entry on

Defendant's Motion to Dismiss, February 11, 2019, p. 2, Docket # 46). The trial court

found that Jensen’s motion to dismiss would be more properly addressed in a Crim.R. 29

Motion at trial. The trial court concluded its entry by outlining the issues it believed may

arise in such a motion by referring to the indictment and the arguments of counsel and

invited the parties to submit pre-trial briefs on or before April 1 for the May 13, 2019 trial.

       {¶7}   Jensen then filed a motion to sever counts, a motion to suppress documents

and records, and a motion to dismiss for selective prosecution. (February 15, 2019,

Docket # 47, 48, 49). Appellee opposed the motions and the trial court denied all three

on March 11, 2019. (March 11, 2019 Entries, Docket # 56, 57, 58). Jensen filed an

Affidavit for Disqualification with the Supreme Court of Ohio on March 12, 2019 alleging

that the trial court judge had a "fixed anticipatory judgment of major issues in this case,"

expressed "blatant favoritism toward the prosecution" and " bias toward the defendant"

and refused to "abide by the Rules of Professional Conduct and Judicial Code of

Conduct." (Affidavit for Disqualification, March 15, 2019, p. 15, Docket #59).             The

Supreme Court of Ohio denied the affidavit of disqualification, concluding that a "judge is

presumed to follow the law and not to be biased, and the appearance of bias must be

compelling to overcome these presumptions. *** Those presumptions have not been
Morgan County, Case No. 19 CA 0004                                                 5


overcome in this case." (Judgment Entry and Decision, issued April 3, 2019, filed with the

trial court April 9, 2019, p. 3, Docket #63).

         {¶8}   The appellee filed a motion to amend the indictment, alleging that the

amendment clarified the charges and does not change the name or identity of the crimes

charged. Appellee contended that the amendments were offered to accomplish these

goals:

         1.     Clarify the Telecommunication Fraud offense alleged in Count 1.

         2.     Clarify the dates of offense alleged.

         3.     Make a stylistic change to insert "within Morgan County, Ohio or

         another county whereby venue is properly placed in Morgan County, Ohio"

         within the language of each count, instead of having all the counts relate

         back to the language contained on page 1 of the indictment (which states

         that each offense occurred "while in Morgan County, Ohio or another county

         whereby venue is properly placed in Morgan County, Ohio").

         4.     Clarify the value of the property taken in each count.

         5.     Clarify the "transaction" alleged in the Money Laundering offense

         alleged in Count 21.

         6.     Clarify the Theft offense alleged in Count 24.

         {¶9}   The amendment also alerted the court that Counts 3-10 and 29 would be

dismissed by separate entry. (Motion to Amend Indictment, March 22, 2019, p. 1-2,

Docket #62).

-
Morgan County, Case No. 19 CA 0004                                                 6


      {¶10} The record does not contain a pleading from Jensen opposing the Motion

to Amend the Indictment, but he did file a supplement to his motion to suppress and a

motion for a discovery order. (Motions, April 16, 2019, Docket # 67, 68).

      {¶11} The trial court granted the motion to amend the indictment and dismiss

several counts, allowed Jensen until April 23, 2019 to supplement his motion for discovery

and ordered that Jensen supplement his motion to suppress with specificity as to Exhibit

A attached to his April 16, 2019 supplement by that same date. (Journal Entry, April 22,

2019, Docket # 71).

      {¶12} Jensen filed a motion in limine regarding the competency of Gary Foster

(Motion in Limine to Disallow Gary Foster from Testifying Due to Incompetence and

Request for Hearing, April 25, 2019, Docket #72). and appellee opposed the motion. On

the date the motion was filed, the trial court dismissed Jensen's motion for discovery and

set a hearing date of May 1, 2019 for Jensen's motion to suppress documents and Motion

in Limine regarding Gary Foster's Competency. At that hearing the trial court denied the

motion to suppress and "reserved ruling" on Mr. Foster's competency. The trial court

invited the parties to file supplemental memoranda on that issue on or before May 6, 2019

as well as case law and memoranda regarding the hypothetical question regarding theft

by deception committed in Ohio when the proceeds were expended in another state,

specifically addressing the jurisdiction of the court. The parties filed pleadings on both

issues.

      {¶13} Jensen requested a continuance of the trial on May 8, 2019, appellee

opposed the motion, and the motion was denied on May 8, 2019 during a phone

conference. (Journal Entry, May 9, 2019, Docket # 88). Jensen filed a second motion to
Morgan County, Case No. 19 CA 0004                                                    7


continue on May 10, 2019 and a supplement to that motion on May 11, 2019. That motion

was denied. Jensen filed a complaint for writ of prohibition and a motion for emergency

stay with the Supreme Court of Ohio on May 13, 2019. Ultimately, on July 24, 2019 the

Supreme Court of Ohio dismissed both matters upon consideration of the trial judge's

motion to dismiss and sua sponte for failure to state a claim in prohibition. The emergency

stay was denied as moot as the trial had been resolved by a guilty plea.

       {¶14} On the second day of trial, May 14, 2019, Jensen withdrew his not guilty

plea, expressly waived his right to a jury trial and entered a guilty plea to all pending

charges.    His written guilty plea is patterned after the indictment and contains a

comprehensive description of each charge, including the date of the offense and that the

offense occurred "within Morgan County, Ohio or another county whereby venue is

properly placed in Morgan County, Ohio ***." Jensen also acknowledged that by the

advice of competent counsel, he "knowingly, intelligently and voluntarily agree[d] to the

factual basis as stipulated on the record in court and assert[ed] that it is true and accurate

as it relates to my plea of guilty for" all of the counts in the amended indictment. (Plea of

Guilty, May 14, 2019, p. 13, Docket # 97).

       {¶15} On June 24, 2019, the Court imposed an eight year and six month prison

term, gave Jensen credit for time served of 361 days, ordered Jensen to pay court costs,

prosecution costs and reimbursement of indigent counsel fee, and ordered him to pay

restitution totaling $610,006.00.

       {¶16} Jensen filed a notice of appeal and submitted two assignments of error:

       {¶17} “I. THE TRIAL COURT ERRED, AND VIOLATED DUE PROCESS, WHEN

IT ENTERED CONVICTIONS AND SENTENCES FOR FOURTEEN COUNTS OF
Morgan County, Case No. 19 CA 0004                                                    8


TELECOMMUNICATIONS FRAUD, THEFT, AND MONEY LAUNDERING FOR WHICH

IT DID NOT HAVE JURISDICTION. COUNTS 1, 2, 11, 12, 13, 14, 15, 16, 17, 18, 21, 24,

27, AND 28, AS THE TRIAL COURT LACKED JURISDICTION OVER THOSE ALLEGED

OFFENSES.”

       {¶18} “II. THE TRIAL COURT ERRED IN NOT RULING THAT GARY FOSTER,

THE STATE'S MAIN WITNESS, WAS INCOMPETENT TO TESTIFY, AND IN DOING

SO VIOLATED APPELLANT'S SIXTH AMENDMENT RIGHT TO PLAN A DEFENSE.

(SIXTH AND FOURTEENTH AMENDMENTS, UNITED STATES CONSTITUTION;

SECTIONS 10 AND 16, ARTICLE I, OHIO CONSTITUTION).”

                                 STANDARD OF REVIEW

       {¶19} Jensen challenges the trial court's implicit finding that it had subject matter

jurisdiction to proceed to judgment and impose a sentence in his first assignment of error.

Questions regarding a trial court's jurisdiction present an issue of law. See, e.g., State v.

Spezzalli, 2nd Dist., Clark App. No. 97-CA-0127, 1998 WL 771408 (Sept. 25, 1998) *2.

An appellate court reviews such legal determinations de novo without any deference to

the conclusion of the trial court. Dazey v. Pollock, 5th Dist. Stark No. 2006 CA 00064,

2006-Ohio-4850, ¶ 9 (Citations omitted). Accord Burns v. Daily (1996), 114 Ohio App. 3d
693, 683 N.E.2d 1164 (The trial court's entry of a support order in this case implies that

the court believed it possessed subject-matter jurisdiction. This court will review that legal

determination de novo without any deference to the conclusion of the trial court.).

       {¶20} In his second assignment of error, Jensen alleges the trial court erred in

failing to rule on a motion in limine to bar the testimony of a witness due to lack of

competency. "We review a trial court's determination of a witness' competency under an
Morgan County, Case No. 19 CA 0004                                                 9


abuse of discretion standard. In demonstrating an abuse of discretion, appellant must

show more than error of law or judgment, he must show the trial court's attitude was

unreasonable, arbitrary or unconscionable.” State v. Adams (1980), 62 Ohio St. 2d 151,

157, 404 N.E.2d 144." State v. Graber, 95 N.E.3d 631, 638 (5th Dist.2003). However,

Jensen's guilty plea has an impact on our analysis as "a guilty plea renders irrelevant

those constitutional violations not logically inconsistent with the valid establishment of

factual guilt and which do not stand in the way of conviction if factual guilt is validly

established.” State v. Fitzpatrick, 102 Ohio St. 3d 321, 2004-Ohio-3167, ¶ 78. We will first

determine whether the error was waived by the guilty plea upon consideration of the

second assignment.

                                       ANALYSIS

       {¶21} In his first assignment of error, Jensen contends that "[b]ecause jurisdiction

cannot be established under R.C. 2901.11 for counts 1-2, 11-18, 21, 24, and 27-28, the

trial court violated his due process rights when it convicted and sentenced him on those

counts." “The trial court" he concludes "erred in entering judgments of conviction on

fourteen counts which were jurisdictionally barred from being prosecuted in Ohio."

Appellant's Brief, p. 30.

       {¶22} Jensen entered a guilty plea to the charges in the indictment and therefor

waived any error committed by the trial court, with the exception of subject matter

jurisdiction.   “‘Jurisdiction’ means the courts' statutory or constitutional power to

adjudicate the case. *** Because subject-matter jurisdiction goes to the power of the court

to adjudicate the merits of a case, it can never be waived and may be challenged at any

time.” Pratts v. Hurley, 102 Ohio St. 3d 81, 2004–Ohio–1980, ¶ 11 (Citations omitted.).
Morgan County, Case No. 19 CA 0004                                                  10


Consequently, we review the record to determine whether the trial court had subject

matter jurisdiction.

       {¶23} A court of common pleas has subject matter jurisdiction of criminal cases

pursuant to R.C. 2931.03 State v. Mitchell, 5th Dist. Guernsey No. 07–CA–17, 2008–

Ohio–101, ¶ 32. A common pleas court has original jurisdiction in felony cases and its

jurisdiction is invoked by the return of an indictment. Click v. Eckle, 174 Ohio St. 88, 89,

186 N.E.2d 731 (1962). Revised Code 2901.11(A) provides " A person is subject to

criminal prosecution and punishment in this state if *** [t]he person commits an offense

under the laws of this state, any element of which takes place in this state."

       {¶24} In the matter before us, the charges in the amended indictment contain an

allegation that felony offenses occurred "within Morgan County, Ohio or another county

whereby venue is properly placed in Morgan County, Ohio" or, in charges relating to

Count one in which the aforementioned languages is contained, a reference to "in the

county aforesaid." The indictments also contain a citation to the relevant code section,

the date of the offense and the appropriate statutory language.

       {¶25} Jensen and his counsel executed a guilty plea that mimicked the language

of the indictment stating that the offenses occurred “within Morgan County, Ohio or

another county whereby venue is properly placed in Morgan County, Ohio." The Morgan

County Court of Common Pleas therefore had subject-matter jurisdiction over appellant's

case. State v. Poissant, Fairfield No. 08 CA 7, 2009–Ohio–4235, ¶ 20, appeal not

allowed, 123 Ohio St. 3d 1510, 917 N.E.2d 812, 2009–Ohio–6210.

       {¶26} Jensen argues that the trial court lacked jurisdiction because the offenses

did not occur within Morgan County or the State of Ohio, citing to motions exchanged by
Morgan County, Case No. 19 CA 0004                                                   11


the parties in the trial court. Jensen characterizes his argument as an assertion that the

trial court lacked jurisdiction, but a more complete description of his assignment of error

would be that he is attacking the factual basis of subject matter jurisdiction relying upon

motions filed and assertions made prior to his submission of a guilty plea. Jensen's

argument, therefor, is that the trial court ignored material facts.

       {¶27} The fault in Jensen's argument is that "*** a plea of guilty, from an early

period in the history of criminal procedure, both in England and in the several states of

the Union, has been regarded as an admission of every material fact well pleaded in the

indictment, dispensing with the necessity of proving them, and authorizing the court to

proceed to judgment." 4 Bl. Comm. 329; 1 Chit. Crim. Law, 429; Crow v. State, 6 Tex.
334; 1 Bish. Crim. Pr. 795. Craig v. State, 49 Ohio St. 415, 417–18, 30 N.E. 1120, 1121

(1892), Accord Rodriguez v. Sacks, 173 Ohio St. 456, 457, 184 N.E.2d 93, 94 (1962) (By

pleading guilty petitioner admitted all the well pleaded material facts in the indictment and

waived a trial.) The amended indictment contained a clear and express allegation that the

offenses occurred in Morgan County and Jensen's plea admitted that fact as well as the

commission of the crimes described within every count. His guilty plea waived any

objection to the factual basis for the finding of guilt. State v. Strong, 6th Dist. Lucas No.

L-18-1049, 2018-Ohio-5289, ¶¶ 13-15; Menna v. New York (1975), 423 U.S. 61,-63, 96
S. Ct. 241, 46 L. Ed. 2d 195 fn. 2. Appellant's plea provides the necessary proof of the

elements of the crime and sufficient evidence to support the conviction. State v. Isbell,

12th Dist. Butler No. CA2003–06–152, 2004–Ohio–2300, ¶ 16 as quoted in State v.

Ahmad, 5th Dist. Licking No. 17-CA-71, 2018-Ohio-181, ¶ 12. "A plea of guilty obviates

the necessity of a trial and the presentation of evidence to establish the guilt of the
Morgan County, Case No. 19 CA 0004                                                  12


accused. No duty was imposed on the trial court to require or to examine *** evidence to

determine whether the evidence justified appellant's plea of guilty." McAuley v. Maxwell,

174 Ohio St. 567, 568–69, 190 N.E.2d 922 (1963).

        {¶28} The facts before the trial court, as admitted by the guilty plea, established

that the offenses occurred in Morgan County, Ohio or in another county such that venue

in Morgan County would be proper. Venue would be properly placed in Morgan County

under R.C. 2901.12 only if "the offense or any element of the offense was committed" in

Morgan County, so that provision does not alter the conclusion that Jensen has agreed

to facts that support the Morgan County Court of Common Pleas' subject matter

jurisdiction. Further Jensen's plea waived objections to venue and personal jurisdiction.

State v. McCartney, 55 Ohio App. 3d 170, 563 N.E.2d 350, 351 (9th Dist. Summit 1988)

as quoted in State v. Buchman, 5th Dist. Stark No. 2019CA00109, 2019-Ohio-4276, ¶ 13.

Accord State v. Santana, 6th Dist. Williams No. WM-14-002, 2015-Ohio-563, ¶¶ 8-10

(Appellant waived the personal jurisdiction issue by entering into his original plea of not

guilty.).

        {¶29} We hold that the indictment was sufficient to establish subject matter

jurisdiction in the Morgan County Court of Common Plea and that Jensen's guilty plea

accepted the facts as stated in the indictment. State v. Thacker, 4th Dist. Lawrence No.

04CA5, 2004-Ohio-3978, ¶ 1. The motions, arguments and other references to locations

where some or all of any offense allegedly occurred were rendered irrelevant by Jensen's

guilty plea.

        {¶30} Appellant's first assignment of error is overruled.
Morgan County, Case No. 19 CA 0004                                                     13


       {¶31} Jensen asserts in his second assignment of error that the trial court erred

by not ruling in his favor on a motion in limine to exclude the testimony of Gary Foster

due to his incompetency as a witness. Jensen's plea of guilty waives any error regarding

this motion. Further, the trial court’s ruling on that motion would not have an impact on

Jensen’s ability to plan a defense, and, in the context of this case, the court's ruling is not

a final appealable order subject to review.

       {¶32} Jensen filed a Motion in Limine to Disallow Gary Foster from Testifying Due

to Incompetence and Request for Hearing and within the motion described what he

described as Mr. Foster's inability "to correctly state matters which have come within his

perception." (Motion in Limine, April 25, 2019, p.8, Docket # 72). The trial court issued

some preliminary findings in an email to counsel and journalized the email with an entry

on May 1, 2019. The trial court heard argument regarding the motion in limine on May 1,

2019 but reserved ruling and invited the parties to submit supplemental memoranda on

or before May 6, 2019. (Entry on May 1, 2019 Hearing, May 6, 2019, p. 1, Docket #79).

Both parties submitted supplemental memoranda on May 6, 2019, but the trial court had

no need to rule on the issue because Jensen changed his plea to guilty.

       {¶33} Jensen cannot contest a pretrial evidentiary ruling after having entered a

guilty plea. Such a plea waives any alleged error in the trial court's ruling on witness

competency.     A voluntary guilty plea waives nonjurisdictional defects. Johnson v.

Petrovsky (C.A.8, 1980), 626 F.2d 72. State v. Brunner, 4th Dist. Ross No. 1654, 1991
WL 99669, *2 Thus, when a defendant enters a plea of guilty as a part of a plea bargain

he waives all appealable errors, unless such errors are shown to have precluded the

defendant from entering a knowing and voluntary plea. State v. Kelley, 57 Ohio St. 3d 127,
Morgan County, Case No. 19 CA 0004                                                     14


566 N.E.2d 658 (1991); State v. Barnett, 73 Ohio App. 3d 244, 249, 596 N.E.2d 1101

(1991). See also, State v. Wotring, 11th Dist. Lake No. L-99-114, 2003-Ohio-326, at ¶ 22,

appeal denied, 99 Ohio St. 3d 1452, 790 N.E.2d 1217 (2003).The effect of a voluntary,

knowing, and intelligent guilty plea is the waiver of any” “independent claims relating to

the deprivation of constitutional rights that occurred prior to the entry of the guilty plea.”

State v. Ketterer, 111 Ohio St. 3d 70, 2006-Ohio-5283, 855 N.E.2d 48, at ¶ 117, quoting

State v. Fitzpatrick, 102 Ohio St. 3d 321, 2004-Ohio-3167, 810 N.E.2d 927, ¶ 78 quoting

Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct 1602, 36 L. Ed. 2d 235 (1973). Jensen

waived any argument he may have had regarding the ruling when he entered a plea of

guilty, admitting that he committed the crimes described in the indictment and making the

decision regarding Foster’s competency and his testimony unnecessary.

       {¶34} Even had the trial court ruled on the motion in Jensen’s favor:

              A decision denying or granting a motion in limine does not finally

       determine the admissibility of the evidence to which it is directed. Rather,

       it is a “‘tentative, interlocutory, precautionary ruling by the trial court

       reflecting its anticipatory treatment of the evidentiary issue.’” The trial court

       is at liberty to change its ruling once the hearing or trial has begun.

       Therefore, finality does not attach when a motion in limine is decided and

       those decisions are not final orders.

Henderson v. Henderson, 10th Dist. No. 02AP-200, 150 Ohio App. 3d 339, 2002-Ohio-

6496, 780 N.E.2d 1072, ¶ 8 (Citations omitted.).

       {¶35} So, regardless of the trial court's decision, or absence of decision, Jensen's

complaint that he was unable to properly prepare for trial without knowing whether the
Morgan County, Case No. 19 CA 0004                                                 15


trial court would permit Foster's testimony is unsupportable as the state would still have

the option to present the testimony and Jensen would still have to accept the risk that it

would be allowed and prepare accordingly.

      {¶36} Appellant's second assignment of error is denied and the decision of the

Morgan County Court of Common Pleas is affirmed.



By: Baldwin, J.

Gwin, P.J. and

Wise, John, J. concur.